    Case 4:19-cv-00507-ALM Document 222 Filed 11/05/20 Page 1 of 1 PageID #: 5261




                              UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

     DAMONIE EARL, LINDA RUGG, ALESA                §
     BECK, TIMOTHY BLAKEY, JR.,                     §
     STEPHANIE BLAKEY, MARISA                       §
     THOMPSON, MUHAMMAD MUDDASIR                    §
     KHAN, JOHN ROGERS, VALERIE                     §
     MORTZ-ROGERS, JAMES LAMORTE,                   §
     BRETT NOBLE, RUBEN CASTRO, FRITZ               §
     RINGLING, LITAUN LEWIS, and LANCE              §
     HOGUE, JR., each individually and on           §
     behalf of all others similarly situated,       §          Civil Action No. 4:19-cv-00507
                                                    §
            Plaintiffs,                             §
                                                    §
     v.                                             §
                                                    §
     THE BOEING COMPANY and                         §
     SOUTHWEST AIRLINES CO.,                        §
                                                    §
            Defendants.                             §
                                                    §

                                                ORDER

           Pending before the Court is the Agreed Motion for Extension of Time to File

    Daubert Motions Related to Class Certification of Defendants The Boeing Company and

    Southwest Airlines Co. (Dkt. #221).       After considering the Motion, the Court finds that it

.   should be GRANTED.

           It is therefore ORDERED that the deadline to file Daubert motions concerning experts

    related to class certification is hereby extended until November 30, 2020.

           IT IS SO ORDERED.
           SIGNED this 5th day of November, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
